DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 07/19/2021. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The two information disclosure statements (IDS’s) submitted on 07/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16791569. Although the conflicting claims are not identical, examining claims is a broader version of the patent claim and can be anticipated using the patent claims. Specifically with regard to claim 1 in the instant application and the patent:

Claim
Examining Claims (17379810)
Claim
Patent No. 16,791,569
1
A method comprising: 
1
A method comprising:

determining a dependency level of each of a plurality of packages included in anoperating system; and

determining a dependency level of each of a plurality of packages included in anoperating system;



sorting the plurality of packages based on their dependency level;



creating, by a processing device, an image file for each of the plurality of packagessequentially, based on the dependency level of each of the plurality of packages;



uploading the image file for each of the plurality of packages to a registry server; and

generating, by a processing device, a container in view of the dependency level.

in response to a request to generate a container on which to run an application, generating the container using one or more of the plurality of image files, wherein the one or more of the plurality of image files correspond to one or more of the plurality of packages that the application is dependent on.


Similarly it can be shown that independent claims 7 and 15 can be anticipated by the patent claims 8 and 15 respectively. As such, claims 1, 7 and 15 are rejected. The remaining dependent claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nodgowda (Publication No.: US 2020/0410106).

As per claim 1. Nodgowda teaches, 

A method comprising:
determining a dependency level of each of a plurality of packages included in an
operating system; and (Nodgowda Fig. 4 step 424 shows creating an O/S package structure using dependency level of each plurality of packages included in the operating system. Please note that the loop in the flowchart shows going through each layer and organizing the dependent layers for each layer.)  

generating, by a processing device, a container in view of the dependency level. (Nodgowda Fig. 4 step 430 shows creating of layers in view of the dependency layers. Fig. 3 step 310 shows identifying steps for creating a container image in view of the dependency level. Nodgowda recites in [0002] last sentence “An image is a result of executing a build command on a build manifest, and it encapsulates an operating environment for an application to run. The act of running the image produces a container, wherein the container is a running instance of the image.” Nodgowda recites in [0025] starting at line 11, “The image manager (154), which is shown operatively coupled to the discovery manager, functions to execute the discovered action(s) and create an image build, including a full image build and a partial image build….. Accordingly, the discovery manager (152) functions to identify a select set of actions
in the manifest, and the image manager (154) functions to build a partial image using the select set of actions.”) 

As per claim 7, Nodgowda teaches, 

A system comprising:
a memory; and a processing device operatively coupled to the memory, (Nodgowda Fig. 1)

the processing device to:

determine a dependency level of each of a plurality of packages included in an
operating system; and (Nodgowda Fig. 4 step 424 shows creating an O/S package structure using dependency level of each plurality of packages included in the operating system. Please note that the loop in the flowchart shows going through each layer and organizing the dependent layers for each layer.)  


generate a container in view of the dependency level. (Nodgowda Fig. 4 shows discovering packages based on their dependency levels and a dependency structure is built [step 426]. Fig. 3 steps 312-316 shows identifying each build step and building the image files sequentially. Nodgowda recites in [0025] starting at line 11, “The image manager (154), which is shown operatively coupled to the discovery manager, functions to execute the discovered action(s) and create an image build, including a full image build and a partial image build….. Accordingly, the discovery manager (152) functions to identify a select set of actions in the manifest, and the image manager (154) functions to build a partial image using the select set of actions.” This shows sequential image building. Nodgowda recites in [0002] starting at line 3, “The act of running the
image produces a container, wherein the container is a running instance of the image.” This shows generation of a container.)  

As per claim 15, this is product claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a product. 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nodgowda as applied to claims 1 and 15 in view of Docker-Registry (“Docker Registry”, Published by Docker). 


As per claim 2, Nodgowda teaches,

further comprising:

sorting the plurality of packages based on their dependency level; (Nodgowda Fig. 4 shows packages are discovered based on their dependency level.) 

creating an image file for each of the plurality of packages sequentially, in view of the dependency level of each of the plurality of packages; and (Nodgowda Fig. 4 shows discovering packages based on their dependency levels and a dependency structure is built [step 426]. Fig. 3 steps 312-316 shows identifying each build step and building the image files sequentially. Nodgowda recites in [0025] starting at line 11, “The image manager (154), which is shown operatively coupled to the discovery manager, functions to execute the discovered action(s) and create an image build, including a full image build and a partial image build….. Accordingly, the discovery manager (152) functions to identify a select set of actions in the manifest, and the image manager (154) functions to build a partial image using the select set of actions.” This shows sequential image build.)  

Nodgowda teaches creation of containers of OS layers. Nodgowda does not explicitly mention “uploading the image file for each of the plurality of packages to a registry server.” However in analogous art of container creation Docker-Registry teaches,

uploading the image file for each of the plurality of packages to a registry server. (Docker-Registry recites on page 2 first paragraph “The Registry is a stateless, highly scalable server side application that stores and lets you distribute Docker images.” This shows uploading image files to a registry server.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of container creation of Nodgowda by incorporating the teaching “uploading the image file for each of the plurality of packages to a registry server” of Docker-Registry. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of registering each created layer to a server database for safe-keeping and for future use. 

As per claim 16, this is product claim that substantially parallels the limitations of the method claim 2. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a product. 

Claims 3, 4, 5, 6, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nodgowda and Docker-Registry as applied to claims 2 and 16, in view of Docker-Storage (“About Storage Drivers”, published by Docker). 


As per claim 3, Nodgowda and Docker-Registry teach creation of containers. They not explicitly mention “wherein the container is generated using one or more of the plurality of image files.” However in analogous art of container creation Docker-Storage teaches,


wherein the container is generated using one or more of the plurality of image files. (Docker-storage page 3 figure shows creation of a container using multiple image layers.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of container creation of Nodgowda and Docker-Registry by incorporating the teaching “wherein the container is generated using one or more of the plurality of image files” of Docker-Storage. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of creating a container using OS image files as base images for OS support of the applications of the container. 


As per claim 4, Docker-storage teaches, 

wherein generating the container comprises:

determining one or more of the plurality of packages that the application is dependent on; retrieving from a registry server, a corresponding image file for each of the one or more packages that the application is dependent on; and 
layering the one or more of the plurality of image files corresponding to the one or more packages that the application is dependent on to generate an application image file. (Docker-storage page 3 figure shows creation of a container using multiple image layers. Each layer is dependent on a lower layer.) 


As per claim 5, Docker-storage teaches,

wherein layering the one or more of the plurality of image files comprises layering the one or more image files successively based on the dependency levels of the one or more packages that the application is dependent on. (Docker-storage recites on page 5 paragraph 5, “The second image contains all the layers from the first image, plus a new layer with the CMD instruction, and a read-write container layer. Docker already has all the layers from the first image, so it does not need to pull them again. The two images share any layers they have in common.” This shows that the second layer is dependent on the first layer and similarly each layer is dependent on its lower layers.)


As per claim 6, Docker-storage teaches, 

wherein creating an image file for each of the plurality of packages sequentially comprises creating the image file for each of the plurality of packages sequentially in descending order of the dependency level of each of the plurality of packages. (Docker-Storage page 3 figure.) 

As per claims 17 and 18, these are product claims that substantially parallel the limitations of the method claim 4 and 5. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a product. 


Claims 8, 9, 10, 11, 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nodgowda as applied to claim 8 in view of Docker-Storage (“Docker Storage”, Published by Docker). 


As per claim 8, Nodgowda teaches,

where in the processing device, in response to a request to generate the container on which to run an application, to:

receive a parameter which an application image file is to be optimized for,
wherein the container is to run on the application image file; (Nodgowda recites in [0065] last sentence “The consumer does not manage or control the underlying cloud
infrastructure including network, servers, operating systems, storage, or even individual application capabilities, with the possible exception of limited user-specific application configuration settings.” These user-specific settings are the parameter for the application image. Nodgowda recites in [0033] last sentence “The knowledge
engine (150) may effectively orchestrate or optimize an orchestrated sequence of actions directed at related activity data by leveraging the data source (170), which in one embodiment may be operatively coupled to the server (110) across the network (105).” This shows OS image is orchestrated sequence.) 

Nodgowda teaches creation of containers of OS layers. Nodgowda does not explicitly mention “determine one or more of the plurality of packages that the application is
dependent on based on the parameter; and generate the application image file using the application and one or more of the plurality of image files, wherein the one or more of the plurality of image files correspond to the one or more packages that the application is dependent on.” However in analogous art of container creation Docker-Storage teaches,

determine one or more of the plurality of packages that the application is
dependent on based on the parameter; and (Docker-Storage Figure on page 5 shows according to the upper layer, lower OS layers are added to the container.)

generate the application image file using the application and one or more of the
plurality of image files, wherein the one or more of the plurality of image files
correspond to the one or more packages that the application is dependent on. (Docker-Storage Figure on page 5. It has been shown above that each layer is dependent on the lower layer.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of container creation of Nodgowda by incorporating the teaching ““determine one or more of the plurality of packages that the application is dependent on based on the parameter; and generate the application image file using the application and one or more of the plurality of image files, wherein the one or more of the plurality of image files correspond to the one or more packages that the application is dependent on” of Docker-Storage. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using images of an application and its base layers as needed by the application. 


As per claim 9, Nodgowda teaches,

wherein the parameter comprises one of: 
a language, a desktop, or a container orchestration system used by the operating system. (Nodgowda recites in [0066] “Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure
consumer-created or acquired applications created using programming languages and tools supported by the provider. The consumer does not manage or control the
underlying cloud infrastructure including networks, servers, operating systems, or storage, but has control over the deployed applications and possibly application hosting environment configurations.”)

As per claim 10, Docker-Storage teaches,

wherein to generate the application image file, the processing device is to layer the one or more image files successively. (Docker-Storage page 5 Figure.) 

As per claim 11, Docker-Storage teaches,

wherein to generate the application image file, the processing device is further to layer the one or more image files successively based on the dependency levels of the one or more packages that the application is dependent on. (Docker-Storage page 5 Figure.) 

As per claim 13, Nodgowda teaches, 

wherein to create an image file for a package the processing device is to:

determine whether any packages for which an image file was previously created satisfies a dependency requirement for the package; and in response to determining a set of packages for which image files were previously created and that satisfy the dependency requirement for the current package: layer the image files corresponding to the set of packages for which image files were previously created; and add the package to a subsequent layer of the image file. (Nodgowda Fig. 4 steps 426 and 428 show layering of dependent packages by creating a structure of dependent packages. Fig. 3 step 310 shows identifying actions to build images from the packages.) 

As per claim 14, Nodgowda teaches, 

wherein to create an image file for each of the plurality of packages sequentially, the processing device is to create the image file for each of the plurality of packages sequentially in descending order of the dependency level of each of the plurality of packages. (Nodgowda Fig. 4 steps 426 and 428 show layering of dependent packages by creating a structure of dependent packages. Fig. 3 step 310 shows identifying actions to build images from the packages.) 

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nodgowda as applied to claim 15 in view of Docker-Storage (“Docker Storage”, Published by Docker). 

As per claim 19, Nodgowda teaches creation of containers of OS layers. Nodgowda does not explicitly mention “wherein the container is generated using one or more of the plurality of image files.” However in analogous art of container creation Docker-Storage teaches,

wherein the container is generated using one or more of the plurality of image files. (Docker-storage page 3 figure shows creation of a container using multiple image layers.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of container creation of Nodgowda by incorporating the teaching “wherein the container is generated using one or more of the plurality of image files” of Docker-Storage. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of creating a container using OS image files as base images for OS support of the applications of the container. 

Claims 12 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nodgowda and Docker-Storage as applied to claims 10 and 19 in view of Jason Wilder (hereinafter Wilder, “Jason Wilder's Blog”, Published by Jason Wilder). 

As per claim 12, Nodgowda and Docker-Storage teach creation of containers of OS layers. They do not explicitly mention “wherein the processing device is further to squash the one or more of the plurality of image files into a single image file.” However in analogous art of container creation Wilder teaches,

wherein the processing device is further to squash the one or more of the plurality of image files into a single image file. (Wilder shows on page 2 bottom paragraph “docker-squash” command which squashes plurality of image files into one.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of container creation of Nodgowda and Docker-Storage by incorporating the teaching “wherein the processing device is further to squash the one or more of the plurality of image files into a single image file” of Wilder. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of merging images into a single file for convenience of downloading or transmitting the container. 

As per claim 20, this is product claim that substantially parallels the limitations of the system claim 12. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a product. 
Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        November 27, 2022